DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant’s petition to revive of September 23, 2021 has been approved, the RCE of November 11, 2020 has been entered, and ex parte prosecution is resumed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al., US 2004/0147416 A1 in view of Williams et al., US 2001/0028126 A1. The Woo reference discloses methods, compositions and articles for odor control. Compositions are preferably used in the laundry and comprise cyclodextrin. The compositions may further comprise odor blockers, odor reactants such as class I and/or class II aldehydes and essential oil (abstract). An effective amount of odor blocker is typically 0.0005% to about 1% [0043], but determination of an odor blocking-effective amount of an odor blocker to use amounts to routine experimentation. Hydrophobic perfumes may be added, including enduring perfume ingredients such as those disclosed at [0087]. The perfumes disclosed there include Iso E Super. See also the perfume compositions disclosed at pp. 24-26. Regarding claims 6 and 7, note the .
The Williams reference teaches a method of manufacturing a tampon or a related catamenial device (abstract). The method includes impregnating into or onto the device one or more odor adsorbent materials. Preferably the one or more adsorbent materials is in liquid form. See also [0021]-[0022].  At [0036], the reference further teaches that certain esters have been found to have a quasi-universal ability of abating malodors. These esters include lauryl methacrylate. It would have been obvious at the time of filing to incorporate lauryl methacrylate into the compositions of Woo et al., because Woo discloses laundry compositions which may comprise odor blockers, and Williams teaches that lauryl methacrylate is highly effective at abating malodors. In addition, Williams teaches the application of lauryl methacrylate as an odor blocker in fibrous products such as catamenials. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Samarcq et al., US 2009/0127149 A1 in view of Williams et al., US 2001/0028126 A1. The Samarcq reference discloses a package for storing dryer sheets, wherein the dryer sheets comprise a perfume technology comprising at least one perfume microcapsule, as well as an indicia of freshness (abstract). Dryer sheets may employ additional fabric .
The Williams reference teaches a method of manufacturing a tampon or a related catamenial device (abstract). The method includes impregnating into or onto the device one or more odor adsorbent materials. Preferably the one or more adsorbent materials is in liquid form. See also [0021]-[0022].  At [0036], the reference further teaches that certain esters have been found to have a quasi-universal ability of abating malodors. These esters include lauryl methacrylate. It would have been obvious at the time of filing to incorporate lauryl methacrylate into the compositions of Samarcq et al., because Samarcq discloses laundry compositions which may comprise odor blockers, and Williams teaches that lauryl methacrylate is highly effective at abating malodors. In addition, Williams teaches the application of lauryl methacrylate as an odor blocker in fibrous products such as catamenials. 

Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive. Applicant argues that the Woo reference does not teach the use of lauryl methacrylate and that the Williams reference does not teach amounts of lauryl methacrylate, therefore no prima facie case of obviousness exists. This is not persuasive because applicant is attempting to attack a multi-reference rejection by attacking each reference individually. A fair and logical teaching of the obviousness to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/JOHN R HARDEE/Primary Examiner
Art Unit 1761